Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (US 20040134025, herein ‘Murphy’) in view of Carl (US 20030189386, herein ‘Carl’), Sugimoto et al (JP 2018078776, herein ‘Sugimoto’) and Enomoto et al (US 20190058374, herein ‘Enomoto’).
Murphy discloses a cleaner (figs. 1-2 and 7) comprising: a suction portion [10]; a body portion  [12] provided to communicate with the suction portion; and a fan motor [16] accommodated in the body portion, and configured to provide a suction force to the suction portion, except for the claimed fan motor.
Carl, however, teaches an axial-gap motor comprises: a rotor [14] comprising a plurality of magnets [16] and fixed to the shaft [12]; and a stator comprises: a substrate [28] on which a bearing with bearing support [24] (see [0024]) configured to rotatably support the shaft [12] is provided; and a plurality of armatures [20] disposed around the bearing, and wherein each of the plurality of armatures comprises: an iron core comprising a winding portion [42] (see figs.1-4); and a coil [24] being wound around the winding portion.

    PNG
    media_image1.png
    900
    1063
    media_image1.png
    Greyscale

 Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art cleaner by providing an axial-gap motor, as taught by Carl.  Doing so would provide an improved motor with compact size and enhance efficiency.
Sugimoto teaches an axial-gap motor a rotor [20] comprising a plurality of magnets [22] and a stator [30] comprises: a plurality of armatures [34] disposed around in circumferential direction, and wherein each of the plurality of armatures comprises: an iron core comprising a winding portion [34] (see figs.1-4 & 18-20); and a coil [40, 140, 240, 340] being wound around the winding portion, wherein the coil comprising a flat wire comprising a rectangular cross-section with a short side and a long side, the flat wire being wound around the winding portion [234, 334] (figs. 19, 20) in such a way that one surface of the flat wire forming the short side is directed to the winding portion.
RE claim 2/1, wherein the winding portion extends in the axial direction, and the flat wire is wound to form an insertion hole having a size greater than a size of the winding portion to allow the winding portion to be inserted thereto (see figs.1-4 & 18-20).

    PNG
    media_image2.png
    667
    824
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    474
    893
    media_image3.png
    Greyscale

Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art cleaner by providing the axial-gap motor’s stator with a flat wire comprising a rectangular cross-section with a short side and a long side, the flat wire being wound around the winding portion in such a way that one surface of the flat wire forming the short side is directed to the winding portion, and the flat wire is wound to form an insertion hole having a size greater than a size of the winding portion to allow the winding portion to be inserted thereto, as taught by Sugimoto.  Doing so would provide the motor with improved efficient stator by enhanced stator winding density.
Enomoto teaches an fan motor comprising: an axial-gap motor having a rotor [300/5/3] comprising a plurality of magnets [5] and a stator [100/1/2] comprises: a plurality of armatures [1] disposed around in circumferential direction, and wherein each of the plurality of armatures comprises: an iron core comprising a winding portion [1] (see figs.1-4 & 18-20); and a coil [2, 140, 240, 340] being wound around the winding portion, wherein a fan [21] comprising a plurality of blades radially installed, and fixed to a shaft [7] extending in an axial direction, wherein the stator [100/1] arranged between the rotor [300/5/3] and the fan [21].
RE claim 15/1, wherein the fan comprises a plurality of magnets [3] disposed on a surface opposite to one surface on which the plurality of blades of the fan [21] is disposed.

    PNG
    media_image4.png
    434
    1089
    media_image4.png
    Greyscale

Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art cleaner’s fan motor a fan comprising a  stator arranged between the rotor with magnets disposed on surface opposite to one surface on which the plurality of blades of the fan is disposed.  Doing so would enhance cooling effect and heat removal.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, Carl, Sugimoto and Enomoto, as applied in the base claim, further in view of  Sekine (US 20010053040, herein ‘Sekine’).
The combination of Murphy, Carl, Sugimoto and Enomoto discloses the claimed invention, except for the limitations of claims 7-8.
Sekine, however, teaches a motor having circuit board [2] with a control circuit (see figs. 2, 4-7 and [0032]) configured to control energization to the coil and disposed radially outward from an armature [5/6], of the plurality of armatures, in the substrate, wherein the substrate comprises a wiring pattern [7a] configured to electrically connect the coil and the control circuit (see [0032]-[0035]).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instant case, it is not bodily incorporate the Sekine’s radially extended stator in place of the prior art axially-extended stator for axial air gap motor, no it is not so.  The Examiner’s position is by applying the Sekine important teaching concept of providing a motor with a circuit board/substrate with a control circuit and wiring patterns connecting components thereof, wherein the circuit and its wiring patterns are disposed radially outward from the stator to modify the prior art axial-gap motor for control circuit placement that would enhance easy access if/when control circuit component(s) need(s) to be replaced/repaired.  
Thus, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art cleaner’s fan motor a fan comprising a control circuit configured to control energization to the coil and disposed radially outward from an armature, of the plurality of armatures, in the substrate, wherein the substrate comprises a wiring pattern configured to electrically connect the coil and the control circuit.  Doing so would provide an improved axial-gap fan motor having compact size, while enabling the motor’s control circuit to be easily accessed, if/when control circuit component(s) need(s) to be replaced/repaired.

Allowable Subject Matter
Claims 3-6, 9-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834